DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 16, and 19 are objected to because of the following informalities:   
In claims 1, 16, and 19, “and aluminum” should read –and a balance of aluminum--. It is clear from the title, specification, and claim 13 that the instant invention is to an aluminum alloy.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, and 12-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite “0% vanadium” which render the claims indefinite, because it is unclear if “0% vanadium” means absolutely zero vanadium (i.e., not even impurity levels of vanadium) or no intentionally added vanadium. For the purposes of examination, the claims are given the broadest reasonable interpretation such that the limitation “0% vanadium” is interpreted as excluding vanadium or in other words, no intentionally added vanadium. Claims 4-10 and 12-15 are dependent on claim 1 
Claim 2 recites the limitation "the wt% of zirconium" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 is dependent on claim 19, which makes no mention of a wt% of zirconium.
Claim Interpretation
Claim 8 recites the content ranges for the one or elements recited in claim 7. Therefore, claim 8 is interpreted such that only one of the elements recited is required to have the claimed ranges. For example, a prior art alloy having only nickel within the claimed range would read on claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nock (US 2,022,686), as cited in the IDS dated 12/09/2020.
Regarding claims 1, 3-7, 9-10, and 12-13, Nock teaches a composition which may comprise, 2-12% copper, 0.03-0.5% zirconium, 0.2-1.5% manganese, optionally 0.1-12% Si (i.e., may be 0% Si), free of magnesium or present in an amount ≤ 0.1% as an impurity, 0.03-0.5% titanium, 0.02-0.5% boron, impurity amounts of iron up to 0.5-2.0%, optionally 0.1-12% nickel, and ≥75% aluminum (p. 1 col. 1 ln. 3-5, p. 1 col. 1 ln. 49 – col. 2 ln. 2, p. 2 col. 1 ln. 19-50), which satisfies or overlaps with the instantly claimed composition ranges with the exception of the manganese content recited in claims 1, 10, and 13. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. Nock teaches percentages but does not explicitly state these are weight percent. However, one of ordinary skill in the art of metallurgy would understand percentages of alloys to mean weight percent unless otherwise stated.
Regarding limitation “(ii)” recited in claim 1, as Nock teaches an overall composition (p. 1 col. 1 ln. 3-5, p. 1 col. 1 ln. 49 – col. 2 ln. 2, p. 2 col. 1 ln. 19-50) that overlaps with the titanium and boron contents recited in claims 12 and 13, it would thus follow that the titanium and boron content of Nock overlaps with the ranges recited in limitation “(ii)” and reads on “a grain refiner component.” In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding the manganese content recited in claims 1, 10, and 13, Nock teaches 0.2-1.5% manganese (p. 2 col. 1 ln. 35-43), which is just outside of the instantly claimed ranges of 0.05% to less than 0.2% manganese in claim 1 and 0.1% to less than 0.2% in claims 10 and 13. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note for example, that paragraph [044] of the instant specification states that “the amount of manganese present in the compositions can range from 0.05 wt% to 1 wt%, such as 0.1 wt% to 0.75 wt%, 0.2 wt% to 0.5 wt%, or 0.2 wt% to 0.48 wt%, or 0.3 wt% to 0.4 wt%, or 0.1 wt% to 0.3 wt%, or 0.05 wt% to less than 0.2 wt%,” which would suggest that a manganese content of 0.2-1%, which is within the teachings of Nock (p. 2 col. 1 ln. 35-43), would be expected to have the same properties.

However, Nock teaches an overlapping composition (p. 1 col. 1 ln. 3-5, p. 1 col. 1 ln. 49 – col. 2 ln. 2, p. 2 col. 1 ln. 19-50), as discussed above regarding claim 1, and is made by a substantially similar process comprising casting (Title, p. 2 col. 1 ln. 5-6, claim 1). This process is substantially similar to that recited in claims 14-15 (“cast alloy”). 
Thus, instantly claimed properties of comprising strengthening precipitates having an aspect ratio ranging from 30 to 40 and exhibiting an average hot tearing value from 1.5 to 2.5 would have naturally flowed from the teachings of Nock, as the composition of Nock overlaps with that of the instantly claim 1  (p. 1 col. 1 ln. 3-5, p. 1 col. 1 ln. 49 – col. 2 ln. 2, p. 2 col. 1 ln. 19-50) and is made by a substantially similar process comprising casting (Title, p. 2 col. 1 ln. 5-6, claim 1). 
Regarding claims 16-17, Nock teaches a composition which may comprise, 2-12% copper, 0.2-1.5% manganese, optionally 0.1-12% Si (i.e., may be 0% Si), 0.03-0.5% zirconium, free of magnesium or present in an amount ≤ 0.1% as an impurity, 0.03-0.5% titanium, 0.02-0.5% boron, and ≥75% aluminum  (p. 1 col. 1 ln. 3-5, p. 1 col. 1 ln. 49 – col. 2 ln. 2, p. 2 col. 1 ln. 19-50), which satisfies or overlaps with the instantly claimed composition ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. Nock teaches percentages but does not explicitly state these are weight percent. However, one of ordinary skill in the art of metallurgy would understand percentages of alloys to mean weight percent unless otherwise stated.
Regarding claim 18, Nock does not explicitly teach that its composition exhibits an average hot tearing value from 1.5 to 2.5.

Thus, the instantly claimed property of exhibiting an average hot tearing value from 1.5 to 2.5 would have naturally flowed from the teachings of Nock, as the composition of Nock is overlapping with that recited in claim 16. (p. 1 col. 1 ln. 49 – col. 2 ln. 2, p. 2 col. 1 ln. 19-50). 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nock (US 2,022,686) as applied to claim 1 above, and further in view of Criner (US 2,706,680).
Regarding claims 7-8, Nock teaches a composition that overlaps with that recited in claim 1, as discussed above (p. 1 col. 1 ln. 3-5, p. 1 col. 1 ln. 49 – col. 2 ln. 2, p. 2 col. 1 ln. 19-50). However, Nock does not explicitly teach further comprising nickel, cobalt, antimony, or a combination thereof in the content ranges recited in claim 8.
However, in the same field of endeavor of aluminum casting alloys, Criner teaches that 0.1-0.25% cobalt may be added to an aluminum-copper alloy in order to obtain finer grain size or enhance minor characteristics (col. 1 ln. 50-55, col. 2 ln. 12-17, col. 2 ln. 60-61). Criner teaches percentages but does not explicitly state these are weight percent. However, one of ordinary skill in the art of metallurgy would understand percentages of alloys to mean weight percent unless otherwise stated. Note that Nock also teaches an aluminum-copper alloy (p. 1 col. 1 ln. 1-2). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add 0.1-0.25 wt% cobalt to the aluminum alloy composition of Nock in order to obtain finer grain size or enhance minor characteristics, as taught by Criner (col. 1 ln. 50-55, col. 2 ln. 12-17, col. 2 ln. 60-61).

Note for example, that paragraph [044] of the instant specification states that “the amount of cobalt present in the compositions can range from 0 wt% to 0.1 wt%, such as greater than 0 wt% to less than 0.1 wt%, or greater than 0 wt% to 0.08 wt%, or 0.01 wt% to 0.07 wt%, or 0.01 wt% to 0.06 wt%, or 0.01 wt% to 0.05 wt%, or 0.01 wt% to 0.04 wt%, or 0.01 wt% to 0.03 wt%, or 0.01 wt% to 0.02 wt%. In particular disclosed embodiments, the amount of cobalt present in the compositions can be selected from 0 wt%, 0.01 wt%, 0.02 wt%, 0.03 wt%, 0.04 wt%, 0.05 wt%, 0.06 wt%, 0.07 wt%, 0.08 wt%, 0.09 wt%, or 0.1 wt%,”  which would suggest that a cobalt content of 0.1 wt%, which is within the teachings of Nock modified by Criner (Criner, col. 1 ln. 50-55, col. 2 ln. 12-17, col. 2 ln. 60-61), would be expected to have the same properties.
Claims 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feikus et al. (WO 2008/072972), hereinafter “Feikus,” in view of Nock (US 2,022,686).
Regarding claims 2 and 19, Feikus teaches a composition comprising, in weight%, 2-8% Cu, 0.2-0.6% Mn, 0.07-0.3% Zr, 0.05-0.2% Ti, and a balance of Al and unavoidable impurities, which overlaps with the instantly claimed ranges. (Abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05
Feikus is silent as to boron. However, in the same field of endeavor of aluminum casting alloys, Nock teaches that boron may be added as a hardening element to an aluminum-copper alloy (p. 1 col. 1 ln. 45-48, p. 2 ln. 1 ln. 30-43). Thus, it would have been obvious to one of ordinary skill in the art to add boron to the aluminum alloy of Feikus in order to improve hardness, as taught by Nock (p. 1 col. 1 ln. 45- 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-10 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, and 9-13 of copending Application No. 15/594,434 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 15/594,434 teaches composition and property ranges that satisfy or overlap with the instantly claimed ranges. Regarding the Cu content, copending Application No. 15/594,434 teaches a Cu range that is not overlapping, but close enough that one of ordinary skill in the art would expect the same properties. Note that copending Application No. 15/594,434 overlapping ranges for the claimed properties of the strengthening precipitate aspect ratio and average hot tearing value. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. In the case where “the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would expect them to have the same properties,” a prima facie case of obviousness exists. See MPEP §2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734